DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022, has been entered.
 
Response to Amendment
	The amendments filed December 22, 2021, have been entered.  Claims 1-10, 14-26, and 29 remain pending in this application.  Claims 15-26, and 29 are withdrawn.  Claims 1-10 and 14 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walti et al. (US 2019/0365961 A1), in view of Hartwell (US 2015/0032031 A1).
Regarding claims 1, Walti discloses a method (Title, “Appliance and Method for Wound Therapy by means of Negative Pressure and Delivery of a Substance”) comprising: 
fluidly connecting a fluid tube to a fluid canister (fluid collection container 3; [0076]; Fig. 1), a pump (suction pump; [0064]) of a therapy device (device illustrated in Figs. 1-6) and a wound dressing applied to a wound site (wound bed W; [0065]; Figs. 1-6); 
operating the pump until a predetermined first negative pressure is detected (Fig. 7, and para [0076]-[0077] teach operating a pump until a predetermined first negative pressure is detected of -125 mmHg); 
by a first measuring device before being delivered to the wound; Fig. 7 illustrates that at specific negative pressure points [when predetermined target pressure is detected] specific volumes of instillation fluid are delivered to the wound site; further described in paragraphs [0076]-[0078]); 
monitoring pressure during instillation of the first quantity of fluid to the wound site (Fig. 7 and para [0076]-[0078] teach the monitoring of pressure during instillation of the first quantity of fluid to the wound); and 
determining a volume of the first quantity of fluid instilled to the wound site by comparing pressure measurements obtained from the monitored pressure during the instillation of the first quantity of fluid to the wound site to model pressure decay data (Para. [0019] states “By means of the first and the second measuring device, a physical parameter is thus measured that is directly in relation to the volume or weight of the aspirated fluids or of the delivered substance.”  Para [0033]-[0034] teaches the second measuring device is a flow meter, a pressure measuring device.  Para [0041] teaches the first measuring device is a weight sensor, a form of pressure sensor.  Para [0039] states “a control unit can be provided which is designed to control the delivery of the substance to the wound bed on the basis of the quantity of fluid determined by the first measuring device and/or on the basis of the quantity of the delivered substance determined by the second measuring device. The control unit can perform this control, for example, on the basis of predefined limit values for the aspirated quantity of fluid and/or the delivered quantity of substance, such that, when these limit values are exceeded or not reached, the delivery of the substance to the wound bed is accordingly adapted by the quantities determined by the first and the second measuring device.” Fig. 7 illustrates model pressure decay data of the system. The top graph illustrates the pressure of the pump when it is on and the decay of the pressure when the pump is turned off.   The middle graph illustrates the amount of fluid entering the negative pressure prevailing in the wound bed W (top graph), for the volume of instillation liquid delivered (middle graph), and for the volume of the fluids aspirated from the wound bed W (bottom graph). Of course, the curve profiles that actually occur during wound therapy depend in particular on the size and nature of the wound.” Since the curve profiles change with the size and the nature of the wound, Walti therefore recognizes the unique characteristics of the wound, that as wound healing occurs the volume of the wound decreases, and are identifiable based on the data generated.  In addition Walti, is able to prevent pooling of instillation fluid at the wound site. Para [0027] states ”By determining the difference of the delivered and aspirated quantities of fluid, it is possible, for example, to detect or prevent pooling.  When pooling occurs, less fluid is aspirated than fluid is delivered, as a result of which a pool of fluid, which is disadvantageous for the course of therapy, is formed in the wound area.”  Consequently, to prevent pooling, the size of the wound must have been determined prior to the instillation of fluid so that the correct amount of instillation fluid is provided to the wound.).  
Walti implicitly teaches determining a volume of the first quantity of fluid instilled to the wound site by comparing pressure measurements obtained from the monitored pressure during the instillation of the first quantity of fluid to the wound site to model pressure data as illustrated in Fig. 7 as an example.  However, Walti does not explicitly teach this step. 
Determining wound volume based on pressure decay has been know long before the filing date of the present invention.  For example, Hartwell teaches how to calculate wound volumes using controlled leaks of positive pressure (air) into a negative pressure wound therapy system based on comparing pressure measurements obtained from monitored pressure (using pressure sensors, claim 18 
Consequently, it would have been obvious before the filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Walti to determining a volume of the first quantity of fluid instilled to the wound site by comparing pressure measurements obtained from the monitored pressure during the instillation of the first quantity of fluid to the wound site to model pressure data as suggested by Walti and Hartwell to enhance wound healing as described above.

Regarding claim 2, dependent from claim 1, Walti, modified by Hartwell, discloses the claim limitation, the model pressure decay data is representative of pressure decay within a container having a known volume as a predetermined quantity of fluid is instilled to the container.  Paragraph [0027] of Walti teaches that the appliance of Walti can trigger an alarm if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above certain predefined values (predetermined quantity of fluid instilled to the container). As mentioned above, the Walti appliance is taking pressure measurements related to the instillation and the aspiration of fluid to and from wound.  Walti then teaches pressure measurements are taken (predefined values) forming a model from which pressure values above or below of an operating 

Regarding claim 3, dependent from claim 1, Walti, modified by Hartwell, discloses the claim limitation further comprising operating the pump until a predetermined second negative pressure is detected (Paragraph [0071] of Walti states “However, the fluid quantities measured by the drop counter 5 and by the capacitive filling level sensor 30 are preferably processed further in the control unit, for example by being compared with predefined limit values (predetermined second negative pressure). On the basis of this further processing, the control unit can, for example, cause an alarm to be triggered and/or cause the suction capacity of the suction pump to be regulated.”  Alternatively the predetermined second negative pressure may be the second plateau at -125 mmHg that is illustrated in the top graph of Fig. 7). 
 
Regarding claim 4, dependent from claim 3, Walti, modified by Hartwell, discloses the claim limitation further comprising instilling a second quantity of fluid to the wound site until a second predetermined target pressure is detected (Fig. 7 bottom graph illustrates further comprising a second quantity of fluid to the wound site until a second predetermined target pressure is detected).  
 
Regarding claim 5, dependent from claim 4, Walti modified by Hartwell, discloses the claim limitation further comprising determining a volume of the second quantity of fluid instilled to the wound site using pressure measurements obtained from monitoring pressure during the instillation of the the suction pump capacity is accordingly adapted [and pressure being monitored] by the quantities determined by the first and the second measuring device. However, the control unit is preferably designed to regulate the suction pump capacity on the basis of a comparison or a calculation in the sense of a mathematical link between the quantities determined by the first and the second measuring device. The control unit can in this case be designed in particular to determine the difference between the determined quantities of aspirated fluids and of delivered substances and to control the suction pump on the basis of this determined difference. Optimal control of the suction pump [monitoring of pressure] can be achieved in this way.” 

Regarding claims 6, Walti discloses a method of preventing overfill of fluid to a wound site (Title, “Appliance and Method for Wound Therapy by means of Negative Pressure and Delivery of a Substance”) comprising: 
fluidly connecting a fluid tube to a fluid canister (fluid collection container 3; [0076]; Fig. 1), a pump (suction pump; [0064]) of a therapy device (device illustrated in Figs. 1-6) and a wound dressing applied to a wound site (wound bed W; [0065]; Figs. 1-6); 

instilling a first quantity of fluid to the wound site ([0019], [0020], [0027]-[0029] teach that a first quantity of fluid to the wound site is delivered to the wound; Fig. 7 illustrates that at specific negative pressure points [a predetermined first target pressure] specific volumes of instillation fluid are delivered to the wound site; further described in paragraphs [0076]-[0083]); 
monitoring pressure during instillation of the first quantity of fluid to the wound site (Fig. 7 and para [0076]-[0078] teach the monitoring of pressure during instillation of the first quantity of fluid to the wound);
stopping the instillation fluid to the wound site in response to a first predetermined target pressure being detected (Paragraph [0077] of Walti states “FIG. 7 shows typical curve profiles that are obtained, when using an appliance according to the invention or the method according to the invention, for the negative pressure prevailing in the wound bed W (top graph), for the volume of instillation liquid delivered (middle graph), and for the volume of the fluids aspirated from the wound bed W (bottom graph).” Fig. 7 illustrates stopping the instillation fluid to the wound site in response to a first (and many) predetermined target pressures being detected.  For example, instillation fluid is provided to the wound when the pressure is at -125 mmHg and stops when the pressure is at 0 mm Hg); and 
determining a volume of the fluid instilled to the wound site by comparing pressure measurements obtained during the instillation of the fluid to the wound site to model pressure decay data. (Para. [0019] states “By means of the first and the second measuring device, a physical parameter is thus measured that is directly in relation to the volume or weight of the aspirated fluids or of the delivered substance.”  Para [0033]-[0034] teaches the second measuring device is a flow meter, a pressure measuring device.  Para [0041] teaches the first measuring device is a weight sensor, a form of  device.” Fig. 7 illustrates model pressure decay data of the system. The top graph illustrates the pressure of the pump when it is on and the decay of the pressure when the pump is turned off.   The middle graph illustrates the amount of fluid entering the wound under negative pressure and the bottom graph illustrates the amount of fluid aspirated from the wound when the pump is turned back on.  Paragraph [0077] of Walti states “FIG. 7 shows typical curve profiles that are obtained, when using an appliance according to the invention or the method according to the invention, for the negative pressure prevailing in the wound bed W (top graph), for the volume of instillation liquid delivered (middle graph), and for the volume of the fluids aspirated from the wound bed W (bottom graph). Of course, the curve profiles that actually occur during wound therapy depend in particular on the size and nature of the wound.” Since the curve profiles change with the size and the nature of the wound, Walti therefore recognizes the unique characteristics of the wound, that as wound healing occurs the volume of the wound decreases, and are identifiable based on the data generated.  In addition Walti, is able to prevent pooling of instillation fluid at the wound site. Para [0027] states ”By determining the difference of the delivered and aspirated quantities of fluid, it is possible, for example, to detect or prevent pooling.  When pooling occurs, less fluid is aspirated than fluid is delivered, as a result of which a pool of fluid, which is disadvantageous for the course of therapy, is formed in the wound area.”  Consequently, 
Walti implicitly teaches determining a volume of the fluid instilled to the wound site by comparing pressure measurements obtained during instillation of the fluid to the wound site to model pressure decay data. However, Walti does not explicitly teach this step. 
Determining wound volume based on pressure decay has been know long before the filing date of the present invention.  For example, Hartwell teaches how to calculate wound volumes using controlled leaks of positive pressure (air) into a negative pressure wound therapy system based on comparing pressure measurements obtained from monitored pressure (using pressure sensors, claim 18 and 19) during the instillation of the first fluid, air, to the wound site to model pressure decay data as described in para [0071]-[0079] and Fig. 11 to Fig. 12.  This is similar, or identical, to Walti using instillation fluid, instead of air as the fluid.  In addition, Hartwell uses pressure sensors as measuring as a pressure measuring device that maybe substituted for the pressure measuring devices of Walti for purposes of calculating wound volume.  Like Walti, Hartwell teaches at para [0040] by measuring wound volume a record exists of the progress of wound healing, and the volume of the wound decreases.  Walti, also teaches measuring wound volume prevents pooling of instillation fluid at a wound site by providing the right amount of fluid to the wound after the wound volume has been calculated.
Consequently, it would have been obvious before the filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Walti to determine a volume of the fluid instilled to the wound site by comparing pressure measurements obtained during instillation of the fluid to the wound site to model pressure decay data as suggested by Walti and Hartwell to enhance wound healing as described above.


As described above in claim 6, Walti teaches measuring wound volume creates a record of progress of wound healing and prevents pooling of instillation fluid at a wound site by providing the right amount of fluid to the wound based on the current wound size.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Walti, wherein a volume of the wound site is estimated prior to the instillation of fluid to the wound as suggested by Walti to provide the correct amount of instillation fluid to a wound site (and avoid pooling) for the purpose of enhancing wound healing using negative pressure wound therapy.

Regarding claim 8, dependent from claim 7, Walti, modified by Hartwell, discloses the claim limitation further comprising obtaining model pressure decay data representative of pressure decay within a container having a volume equal to the estimated volume of the wound site as varying quantities of fluid are instilled into the container.   Paragraph [0027] teaches that the appliance of Walti can trigger an alarm if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above certain predefined values. As mentioned above, the Walti appliance is taking pressure measurements related to the instillation and the aspiration of fluid to and from wound.  Walti then teaches pressure measurements are taken (predefined values) forming a model from which pressure values above or below (pressure decay) of an operating appliance are compared to determine if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above the predefined values.  Paragraph [0053] of the present invention defines pressure decay as “such pressure decay may be an increase in pressure over time”.  

Regarding claim 9, dependent from claim 6, Walti, modified by Hartwell, discloses the claim limitation wherein monitoring pressure includes obtaining measurements of pressure at the wound site. Measurement of pressure at the wound site is identified by pressure measurements of the first and second pressure sensors that measure pressure going into and leaving a wound site as described above in claim 6 and as taught by Walti. Paragraph [0029] of Walti states “The control unit is preferably designed to control the suction pump on the basis of the quantity of the aspirated fluids determined by the first measuring device and/or on the basis of the quantity of the delivered substance determined by the second measuring device. The control unit can perform this control, for example, on the basis of predefined limit values for the aspirated quantity of fluid and/or the delivered quantity of substance, such that, when these limit values are exceeded or not reached, the suction pump capacity is accordingly adapted [and pressure being monitored] by the quantities determined by the first and the second measuring device. However, the control unit is preferably designed to regulate the suction pump capacity on the basis of a comparison or a calculation in the sense of a mathematical link between the quantities determined by the first and the second measuring device. The control unit can in this case be designed in particular to determine the difference between the determined quantities of aspirated fluids [from the wound site] and of delivered substances [to the wound site] and to control the suction pump on the basis of this determined difference. Optimal control of the suction pump [monitoring of pressure] can be achieved in this way.” 
 
Regarding claim 10, dependent from claim 9, Walti, modified by Hartwell, discloses the claim limitation wherein the obtained pressure measurements are compared to the model pressure decay data in real-time and an alarm is generated if the measure pressure does not correspond to the model pressure decay data.  Paragraph [0027] teaches that the appliance of Walti can trigger an alarm if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above certain predefined values. As mentioned above, the Walti appliance is taking pressure measurements related to the instillation and the aspiration of fluid to and from wound.  Walti then teaches pressure measurements are taken (predefined values) forming a model from which pressure values above or below of an operating appliance are compared to determine if the fluid collection container is full, the fluid-dispensing container (instillation container) is empty, or the delivered and/or aspirated quantity is below or above the predefined values.  Paragraph [0053] of the present invention defines pressure decay as “such pressure decay may be an increase in pressure over time”.  Consequently, when the pressure values of the Walti appliance, falls above the pressure values of the model there is pressure decay.

Regarding claim 14, dependent from claim 6, Walti modified by Hartwell discloses the claim limitation further comprising: 
estimating a volume of the wound site prior to the instillation of the fluid to the wound site (As described above in claim 6, Walti teaches measuring wound volume creates a record of progress of wound healing and prevents pooling of instillation fluid at a wound site by providing the right amount of fluid to the wound based on current wound size); and 
comparing the estimated volume of the wound site to the determined volume of the fluid instilled to the wound site (paragraph [0029] teaches  the control unit designed to control the suction pump , for example, on the basis of predefined limit values for the aspirated quantity of fluid and/or the delivered quantity of substance, such that, when these limits values are exceeds or not reached, the suction pump capacity is accordingly adapted by the quantities determined by the first and the second  measuring device.  Consequently, the appliance of Walti is monitoring/comparing the pressure against 
wherein an alarm is generated if the estimated volume of the wound site is not substantially the same as the determined volume of the fluid instilled to the wound site. (Paragraph [0027] states “The indicated course or status, and in particular the alarm trigger, is preferably based on a comparison or a calculation in the sense of a mathematical link between the quantities determined by the first and the second measuring device. The mathematical link can in particular comprise a difference formation between the quantities determined by the first and the second measuring device. By determining the difference of the delivered and aspirated quantities of fluid, it is possible, for example, to detect or prevent pooling. When pooling occurs, less fluid is aspirated than fluid is delivered, as a result of which a pool of fluid, which is disadvantageous for the course of therapy, is formed in the wound area.”  Pooling is prevented by estimating the wound volume and providing the correct amount of instillation fluid to the wound based on wound volume). 

Response to Arguments
Applicant’s arguments with respect to claims 1-10, and 14, have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above has been modified in view of Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781